ORDER

PER CURIAM.
Johnie Wilkerson appeals from a judgment entered upon a jury verdict finding him guilty of one count of first degree murder, three counts of armed criminal action, and two counts of first degree assault on a law enforcement officer. He was sentenced to consecutive terms of life imprisonment without parole and life imprisonment and four concurrent 20-year prison terms. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).